DREIER, J.A.D.
(concurring).
I take no issue with the conclusion reached by the majority, since there is no statutory right to delegate the health officer function to a private corporation. Cf. N.J.S.A. 40:48-5 permitting delegation of other municipal services; Schnell v. Millburn Tp., 127 N.J.Super. 155, 158 (App.Div.1974). N.J.S.A. 26:3A2-3g requires that a full-time health officer be “employed” by the local health agency, and N.J.A.C. 8:51-1.2, interpreting that section, requires that the health officer be employed for the full work week and have no other employment during those working hours for which he received remuneration. The Board of Health of the Township of Morris has thus violated the statutory and regulatory scheme by not employing a full-time health officer or contracting by way of a cooperative arrangement with its neighboring municipalities, N.J.S.A. 26:3A2-10c. Although a third alternative is provided by the statute, delegation to a county board of health, there is no Morris County Board to which the local Board could have delegated this function.
The problem I see with the result mandated by the statute and regulations is that it leads to inefficiency. As noted in the majority opinion, the health officer’s activities in the township require but 12 hours per week. We have been informed that the sole regional cooperative arrangement available is with a health department that already services in excess of 20 communities. Morris Township is large enough that it itself demands approximately one-third of the time of a full-time health officer. It could thus overtax the regional cooperative arrangement or require the hiring of another officer who would have two-thirds of his time unproductive. The alternative is for defendant to hire its own health officer who will be kept busy but one-third *421of his productive time and is required by statute and regulation to perform no other functions, resulting in an enforced under-utilization of professional services.
Defendant has treated this situation in a practical, though unauthorized, manner. I note that the regulations provide in N.J.A.C. 8:51-1.1(c) that services may be rendered “by a person or agency under contract to the Board,” so long as those “employed by, or under contract to,” the local Board are duly licensed. If there were statutory authority for retention of corporate employees to perform the health officer’s function, this language would be at least some authority for the contracting-out of these services to an agency which would provide a full-time licensed health officer. If such delegation were authorized by statute, I anticipate none of the operational problems envisioned by the majority with the health officer function being delegated to an employee of a private corporation. In fact, during the period of the present contract has been in effect there has been no such problems of accountability or dual loyalty. During the performance of the individual’s public duties, he or she would be subject to the Board of Health’s policies and control. In the matter of pay and benefits and unrelated corporate duties, the individual would be subject to his or her corporate employer. Defendant would pay for no more services than it needed and would be assured of both full staffing and 24-hour per day emergency service, including coverage for vacation periods, sick days and the like, a benefit not conferred with the direct hiring of a single employee.
I suggest, therefore, that while defendant may have been ahead of its time in finding a private solution for a public need, since there is no present legislative sanction for such practice, the Legislature might wish to review this situation to determine whether defendant has not in fact found a more efficient and less expensive way to provide for health officers’ services in a small municipality.